     Case 2:19-cv-02114-JFW-JEM Document 23 Filed 06/02/20 Page 1 of 1 Page ID #:2175



1

2

3

4

5

6
                                               JS-6
7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
       ROBYN L. BUELL,                             )       Case No. CV 19-02114-JFW-JEM
12                                                 )
                                  Plaintiff,       )
13                                                 )       JUDGMENT
                    v.                             )
14                                                 )
       ANDREW M. SAUL, Commissioner of             )
15     Social Security Administration,             )
                                                   )
16                                Defendant.       )
                                                   )
17

18           In accordance with the Order Accepting Findings and Recommendations of United
19     States Magistrate Judge filed concurrently herewith,
20           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21     is AFFIRMED and this action is DISMISSED with prejudice.
22

23     DATED: June 2, 2020
                                                                      JOHN F. WALTER
24                                                             UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                       2
